Exhibit 10.1

 

SEPARATION AGREEMENT AND COMPLETE RELEASE

 

This Separation Agreement and Complete Release (this “Agreement”)  is made this
16th day of August 2013,  by James F. Underhill (“Employee”) and McJunkin Red
Man Corporation and MRC Global Inc. (collectively, the “Company”). 

 

Recitals

 

A.

The Company has employed Employee, and Employee’s employment relationship with
the Company will be terminated.

 

B.

Employee and the Company are entering into this Agreement to clarify and resolve
any issues that may exist between them arising out of the employment
relationship and its termination, and any continuing obligations of the parties
to one another following the end of the employment relationship.

 

C.

This Agreement is not and should not be construed as an admission or statement
by either party that it has acted wrongfully or unlawfully.  Both parties
expressly deny any wrongful or unlawful action.

 

Agreements

 

In consideration of the mutual promises described below,  the payments to
Employee and other good and valuable consideration, the receipt and sufficiency
of which the parties acknowledge, Employee and the Company agree as follows: 

 

1.

Separation Date.

 

Employee’s employment with the Company will cease effective August 31, 2013 (the
Separation Date”).    Employee shall remain in Company’s employment until the
Separation Date.  Employee shall have no further employment duties or
responsibilities to the Company after the Separation Date, except the continuing
obligations identified in Section 7 of this Agreement.    

 

2.

The Company’s Obligations.

 

In consideration for Employee’s agreement to perform Employee’s obligations
under this Agreement and conditioned upon such performance and in consideration
of Employee’s release in Section 4, the Company shall provide the benefits that
this Section 2 describes.

 

2.1

The Company shall pay Employee separation pay in the amount of $500,000
(“Separation Benefit”).  The amount of the Separation Benefit is based on
Employee’s base salary of $500,000, annualized as of the date of this
Agreement.  On March 1, 2014, the Company shall pay Employee an installment of
$250,000.  Thereafter, the Company shall pay the remaining Separation Benefit in
equal



--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 2

installments  based on the Company’s regular pay cycle through August 31, 2014,
which is expected to be 13 two-week payments.

 

2.2

The Company shall pay to Employee an incentive bonus as determined by the
Company in accordance with its standard policies (“Bonus”) prorated for 2/3 of
the year, being the number of days Employee was actively employed in 2013.  The
Bonus shall be paid to Employee at the same time as the Company would otherwise
pay incentive bonuses to active employees who receive annual incentive bonus
payments, and the Bonus shall be paid by check to be sent to the Employee’s
current home address that the Company has on file for Employee.

2.3

Employee acknowledges that that the only outstanding Company options that the
Company has granted to Employee are as follows:

 

Grant Date

Number of Options

Strike Price

12/3/2009

Repriced 5/11/2012

21,853

$21.05

11/10/2011

13,812

$18.10

5/9/2012

71,500

$20.85

3/7/2013

38,835

$29.35

 

 

Each option shall continue to be governed by the applicable option agreement and
equity award plan, except that each option will continue to vest in accordance
with the original vesting schedule under the respective agreements so long as
Employee does not engaged in a Prohibited Activity (as that term is defined in
the option agreement or if not so defined as that term is defined in the option
agreement for Employee’s May 9, 2012 grant).  Solely for this purpose under each
applicable agreement, Employee shall be deemed to remain an employee through
August 31, 2014; thereafter, shall be deemed to be “retired”; and the Company
shall be deemed to have waived any holding requirement for retirement to be
effective.

2.4

Employee acknowledges that the only outstanding award of Company restricted
stock that the Company has granted to Employee is a March 7, 2013 grant of 5,324
restricted shares. These shares shall continue to be governed by the Restricted
Stock Award  Agreement and 2011 Omnibus Incentive Plan, except that the award
will continue to vest in accordance with the original vesting schedule under the
agreement so long as Employee does not engaged in a Prohibited Activity (as that
term is defined in the Restricted Stock Award Agreement).  Solely for this
purpose under the agreement, Employee shall be deemed to remain an employee
through August 31, 2014; thereafter, shall be deemed to be “retired”; and the
Company shall be deemed to have waived any holding requirement for retirement to
be effective.  

 



/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 3

2.5

The Company shall compensate Employee $41,827 for any accrued, but unused,
vacation days, payable within 30 days of the Separation Date. 

 

2.6

The effective date of this Agreement is the eighth day after Employee executes
the Agreement, assuming Employee has not revoked the Agreement by that eighth
day by Employee providing express written notice to the Company.  If the eighth
day occurs after the Separation Date, any payment or right that arises for the
benefit of Employee on March 1, 2014, shall be delayed by the number of days
that the eighth day falls after the Separation Date.

 

2.7

A qualifying event under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) shall be deemed to have occurred on the Separation Date.  Employee
shall receive continuation of medical, dental and vision benefits on the same
terms as active senior executives (“Medical Continuation”) for 12 months
following termination. For the period of time during which the Executive is
entitled to Medical Continuation under this Section 2.7, the Executive shall pay
the full cost of the benefits as determined under the then-current practices of
the Company on a monthly basis, provided that the Company shall reimburse the
Executive the amounts paid for the coverage.  The Company shall pay all
reimbursements to the Executive as required under this Section 2.7 on a regular,
periodic basis within 30 days after the reimbursable amounts are incurred by the
Executive; provided that, prior to any reimbursement, the Company must possess
the applicable and appropriate evidence of the reimbursable amount.  Any
reimbursements provided during one taxable year of the Executive shall not
affect the expenses eligible for reimbursement in any other taxable year of the
Executive (with the exception of applicable lifetime maximums applicable to
medical expenses or medical benefits described in Section 105(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) and the right to reimbursement
under this Section 2.5 shall not be subject to liquidation or exchange for
another benefit or payment.  Following the Medical Continuation period,
Executive shall be eligible to elect COBRA payable at Executive’s expense in
accordance with the Company’s standard procedures.

 

2.8The Company acknowledges that Employee is a participant in the McJunkin Red
Man Corporation Nonqualified Deferred Compensation Plan (the “NQD Plan”).  On
the Separation Date, a “Separation of Service” shall have been deemed to have
occurred under the NQD Plan, and Employee shall receive the benefits to which
Employee is entitled under the NQD Plan in accordance with its terms.  For the
avoidance of doubt, Employee acknowledges that no such payment shall be made
under Section 5.5 of the NQD Plan until March 1, 2014 and that any payments are
governed by Section 5.2 of the NQD Plan.

 

2.9

Other benefits for which Employee was covered prior to the Separation Date
(including pension, 401(k) and perquisite benefits) shall be discontinued as of
the Separation Date in accordance with the eligibility requirements under the
specific plan document for that benefit.   To the extent that existing life
insurance policies that the Company provides to Employee permit Employee to
covert the coverage



/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 4

at Employee’s expense to Employee, nothing in this Agreement is intended to
interfere with Employees rights and option to so covert.

 

2.10

The Company shall have no other responsibility or liability for any payment or
benefits, whatsoever, except as expressly stated in this Agreement.  Employee
expressly waives the right to receive any payments or benefits except as
expressly stated in this Agreement.

 

2.11

Employee understands that the Company will deduct federal and state withholding
taxes and other deductions the Company is required by law to make from payments
(including cash and equity) to Employee or which Employee has authorized from
any payments made pursuant to this Agreement.  The Company shall defer payment
to Employee for six months of any amount that could be considered deferred
compensation to which excess withholding taxes are applicable under Section 409A
of the Code, as amended, including equity payments.

 

2.12

The Company acknowledges that it will reimburse Employee for lease and related
utility payments for the remaining term of Employee’s Houston, Texas apartment
and pay the reasonable costs to move Employee’s personal belongings in the
apartment to Employee’s residence located at [Redacted].

 

2.13

At the Company’s cost, the Company will provide Employee with the use of an
outplacement service for up to 12 months that the Company determines is
appropriate.

 

 

3.

New Consideration.

 

The benefits that Employee receives under portions of Section 2 and certain
other provisions of this Agreement are not required by Company policies or
procedures or by any contractual obligation of the Company, constitutes new
consideration to which Employee was not already otherwise entitled to, and are
offered by the Company solely as consideration for this Agreement. 

 

4.

Complete Release.

 

4.1In exchange for the consideration described in Section 2, as well as the
other valuable consideration that this Agreement provides, Employee (on
Employee’s own behalf and on behalf of Employee’s heirs and other legal
representatives and assigns) expressly waives any claims against the Company,
its predecessors, successors, subsidiaries, partners, affiliates, officers,
directors, managers, employees, agents, attorneys, and representatives (“Company
Releasees”) and fully, finally, completely and generally releases Company
Releasees from any and all claims, actions, demands, and causes of action
arising under federal and state law, local regulation or the common law arising
from, relating to or in any way connected with Employee's employment with the
Company or the cessation of



/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 5

that employment.  It is understood that this release includes all claims for
wages, bonuses, unused paid time off, employment benefits, and damages of any
kind whatsoever, arising out of any contract (express or implied), tort or
common law, or any federal, state or other governmental statute or ordinance,
including:

 

(a)Title VII of the Civil Rights Act of 1964 (as amended),

(b)Section 1981 of the Civil Rights Act of 1866,

(c)the Age Discrimination in Employment Act of 1967 (“ADEA”) (29 U.S.C. §21, et
seq.),

(d)the Civil Rights Act of 1991,

(e)the Employee Retirement Income Security Act (as amended) (“ERISA”),  

(f)the Older Workers’ Benefit Protection Act,

(g)the Fair Labor Standards Act (“FLSA”),  

(h)the Family and Medical Leave Act (“FLMA”),  

(i)the Worker Adjustment and Retraining Notification Act,

(j)the Rehabilitation Act of 1973,

(k)the Americans with Disabilities Act (“ADA”),  

(l)the Racketeer Influenced and Corrupt Organizations Act (“RICO”),  

(m)the West Virginia Human Rights Act,

(n)the anti-discrimination provisions of the West Virginia Workers’ Compensation
Act (West Virginia Code §23-5A-1 et seq.),

(o)the West Virginia Wage Payment and Collection Act,

 

or other cause of action arising under or based on the common law of West
Virginia or Texas or the public policy of the State of West Virginia or the
State of Texas,  and any other right or claim relating in any way to any other
federal, state, or local law or rule concerning age, race, religion, national
origin, sex, sexual orientation, handicap, libel, slander, defamation, and all
rights or claims for attorneys’ fees and court costs occurring on or before the
effective date of this Agreement. 

 

4.2This waiver and release shall not waive or release the following in this
Section 4.2:

 

(a)Employee’s right, if any, to vested pension or Retirement Savings Plan
benefits under the Company’s standard programs, plans and policies;

 

(b)Claims that Employee may have against the Company or its insurers for
indemnification under corporate charters or by-laws, director and officer
insurance, or other similar protection afforded Company officers or directors to
provide them with protection from claims third parties may make;

 

(c)Claims Employee may have against the Company where the events in dispute
first arise after execution of this Agreement; or





/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 6



 

(d)rights of Employee arising under, or preserved by, this Separation Agreement.

 

5.

 IMPORANT NOTICE TO EMPLOYEES 40 YEARS OF AGE OR OLDER REGARDING RELEASE OF
CLAIMS OF AGE DISCRIMINATION.

 

5.1Employee hereby waives any right that Employee may have to assert a claim of
age discrimination under the ADEA, the Older Workers’ Benefit Protection Act,
and the West Virginia Human Rights Commission (“HRC”) Regulations or Texas
Workforce Commission regulations.  Employee agrees he has been advised to
consult with an attorney regarding the terms of this release and has been
provided with a toll-free telephone number of the West Virginia State Bar
(1-866-989-8227).  Employee further agrees:  

(a)  this Agreement is worded in an understandable way;

(b)  claims under the ADEA, the Older Workers’ Benefit Protection Act, the West
Virginia HRC Regulations and Texas Workforce Commission regulations that may
arise after the date of this Agreement are not waived;

(c)  the rights and claims waived in this Agreement are in exchange for
additional consideration over and above any consideration to which Employee was
already undisputedly entitled;

(d)  Employee has been advised to consult with an attorney prior to executing
this Agreement and has had sufficient time and opportunity to do so; and

(e)  Employee has been given up to 21 days, if desired, to consider this
Agreement, and that no additional time is necessary. 

Employee further understands he may revoke his waiver and release of any claims
under the ADEA, the Older Workers’ Benefit Protection Act, and the West Virginia
HRC Regulations covered by this Agreement within seven days from the date
Employee executes this Agreement.  Notice of revocation must be in writing
within seven days after Employee signs this Agreement and directed to:

 

MRC Global Inc.

Attention: General Counsel

909 Fannin Street, Suite 3100

Houston, Texas 77010

 

If Employee revokes his release of any claims under the ADEA, the Older Workers’
Benefit Protection Act or the West Virginia HRC Regulations,  the Company, in
its sole discretion, may withdraw its offer of the consideration and the
remainder of the Agreement shall be nullified.  As noted above in Section 2.6,  



/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 6

the effective date of this Agreement is the eighth day after the Agreement is
signed by the Employee, absent a revocation of Employee’s waiver and
release.  Employee’s acceptance of the Separation Benefit after the effective
date constitutes an admission that Employee did not revoke this Agreement.

5.2Any changes made to this Agreement, whether material or immaterial, shall not
restart the running of the 21-day period.    

5.3.Nothing in this Agreement should be construed to prohibit Employee from
challenging the knowing and voluntary nature of this release.

5.4Employee acknowledges that he has received all information required under the
Older Workers’ Benefit Protection Act. 

6.

Release of Unknown Claims.

This Agreement is a general release that shall be effective as a bar to each and
every claim, demand or cause of action it releases.  Employee recognizes that he
may have some claim, demand or cause of action against the Company of which
Employee is totally unaware and unsuspecting, which Employee is giving up by
execution of this Agreement.

7.

Employee Acknowledgements, Representations, Obligations and Agreements.

 

7.1

Employee agrees that the Company and its agents have made no representations
regarding tax consequences of any amounts received pursuant to this Agreement
and that Employee is not relying upon the Company’s agents in any way regarding
the tax consequences of entering into this Agreement.  Employee shall be solely
responsible for payment of all personal tax liability due on the Separation
Benefit and prorated Bonus, including federal, state and local taxes, interest
and penalties, if applicable, which are or may become due.

 

7.2

Employee represents that during the term of his employment with the Company,
Employee has at all times conducted himself in a lawful manner and that Employee
is unaware of any act or omission on Employee's part that may constitute a
violation of any law.

 

7.3

Employee represents that he has not filed any charge, claim, demand, grievance
or cause of action or any other proceeding (collectively, "Actions") with any
government agency, court, or arbitrator against the Company, and that no Actions
released or waived in this Agreement have been previously conveyed, assigned or
transferred in any manner, whether in whole or in part, to any person, entity or
other third party.

 

7.4

Employee agrees never to file a lawsuit asserting any claims that are released
in Section 5 of this Agreement.  Nothing in this Agreement prevents Employee
from filing a charge with the Equal Employment Opportunity Commission or the
West



/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 7

Virginia HRC, or from assisting or participating in any investigation by these
agencies.  However, if Employee or anyone else on Employee’s behalf files a
lawsuit asserting any of the released claims, Employee waives his right to
receive any monetary award or reinstatement as an employee of the
Company.  Employee agrees that this Agreement is a complete and total bar to
his reemployment or to recovery of any money from the Company resulting from any
lawsuit, charge or complaint raising any claims that are released in
Section 4.  Employee is not waiving the right to test the knowing and voluntary
nature of this Agreement in court.  Employee understands that under federal law
any frivolous or legally unwarranted challenge to the validity of this Agreement
may result in payment to the Company of its attorney’s fees and other legal
costs incurred defending the validity of this Agreement.

 

7.5

Employee agrees to indemnify and hold the Company harmless from any and all
damages, costs or liabilities (including reasonable attorneys’ fees and court
costs) incurred as a result of any Actions that may hereafter be asserted
against the Company because of an alleged assignment, lien or other transfer by
Employee of an interest in a claim that this Agreement covers.

 

7.6

Employee agrees to cooperate with the Company to answer questions that may arise
after the employment relationship ends.  To the extent Employee has pertinent
information, Employee agrees to cooperate with any internal or external
investigation, prosecution or defense of any Actions that arose or relate to
events that occurred during Employee's employment with the Company.  Employee’s
cooperation and services shall include taking phone calls to answer reasonable
questions about Employee’s former duties, locating files and documents, making
himself available for interview by the Company or its counsel, reviewing and
identifying documents, testifying at depositions or trial, and notifying the
Company reasonably promptly in writing if Employee is ever subpoenaed or
otherwise requested to testify in any matter involving the Company.  Reasonable
out-of-pocket expenses related to Employee’s assistance shall also be reimbursed
by the Company, if the Company’s approval is obtained in advance.  The Company’s
request for cooperation must reasonably accommodate Employee’s obligations to
any new employers.  In addition, until August 31, 2014, Employee will provide
consulting services to the Company regarding the Company’s information
technology systems and U.S. operations as reasonably requested by the Company,
which from time to time may require Employee to attend meetings at Company
locations or telephone conferences, subject to the reimbursement of consulting
expenses that are consistent with the Company’s internal expense reimbursement
policies.

 

7.7

Employee expressly represents that Employee is competent and authorized to enter
into this agreement and to release and waive any Actions Employee may have
against the Company on any basis whatsoever.  

 

7.8

Employee acknowledges that he is a party to the Second Amended and Restated
Employment Agreement with  MRC Global Inc. (formerly McJunkin Red Man



/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 8

Holding Corporation) dated as of December 5, 2011 (the “Employment
Agreement”).  As of the Separation Date, Employee acknowledges that Employee
shall not be entitled to any further payments or benefits under the Employment
Agreement and that this Agreement shall govern any future payments.  Employee
agrees to comply with Section 4 of the Employment Agreement (and any other
provision of the Employment Agreement necessary to give effect to Section 4 of
the Employment Agreement).  Employee understands that Section 4 of the
Employment Agreement addresses confidentiality of Company information and no
unauthorized disclosures, non-competition, non-solicitation of Company
employees, non-interference with Company business relationships, protection of
proprietary rights of the Company and certain other matters.

 

7.9

Employee agrees that he will not make any negative public or private statements,
comments, or communication in any form, oral, written, or electronic, which in
any way could constitute libel, slander, or disparagement of Company Releasees,
or which may be considered to be derogatory or detrimental to the name or
business reputation of Company Releasees.  Employee agrees that this provision
is a material inducement to the Company entering into this Agreement.
Additionally, Employee and the Company agree that a breach of this will cause
harm to the Company for which monetary damages alone is an insufficient remedy.
 The Company and its subsidiaries will advise their officers and directors not
to make any such statements regarding Employee.

 

7.10

Employee agrees that if he violates Sections 7.8 or 7.9, Employee will pay to
Company $500,000, which is consideration paid in Sections 2.1 and 2.2 in
exchange for these promises.  Nothing in this Section 7.10 shall limit the right
of the Company to pursue any additional damages or remedies available at law or
in equity, including injunctive relief, for Employee’s violation of Sections 7.8
or 7.9. 

 

7.11

Employee hereby resigns, as of the Separation Date, any positions that Employee
may hold as an officer or director of the Company and all of its subsidiaries
and affiliates.  Employee agrees to sign such additional letters of resignation
for those companies as the Company may request.

 

8.

Governing Law.

 

This Agreement is made in the State of Texas and is governed by Texas law
without regard to choice of law rules that would apply the law of another
state.  Any action to enforce this Agreement shall be brought in the state
district court of Harris County, Texas or the United States District Court for
the Southern District of Texas in Houston. 

 

9.

Binding Effect.

 

This Agreement is binding on the representatives, heirs, successors and assigns
of the Employee and the Company.

 



/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 9

10.

No Oral Changes.

 

This Agreement cannot be changed, modified, or amended in any respect except by
written instrument that Employee and an officer of the Company sign.

 

11.

Severability.

 

The provisions of this Agreement are severable; specifically, if any part of it
is found to be invalid or unenforceable, the other parts will remain valid and
enforceable.    Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision, at a later time.

 

12.

Return of Company Property.

 

Employee has returned or will immediately return to the Company all Confidential
Information and related reports, files, memoranda and records, passwords,
computer disks or other storage media, physical or personal property that
Employee was provided during his employment, including credit cards, card key
passes, door and file keys, pagers or Company leased or owned vehicle.  Employee
has returned or will immediately return to the Company all items that Employee
received or prepared or helped prepare in connection with his employment, and
Employee has not retained or will not retain any copies, duplicates,
reproductions or excerpts thereof.  The Company will permit Employee to retain
Employee’s cell phone, cell phone number (subject to phone service provider
cooperation) and laptop computer; provided that as of the Separation Date, the
Company will be entitled to disconnect cell service to the cell phone and
computer and Employee will delete all Company information from the computer.
 Prior to the Separation Date, Employee shall provide Company with the laptop so
that the Company may make an image of the memory of the laptop.

 

13.

Employee’s Death.

 

If Employee dies prior to receipt of the payments or benefits that this
Agreement provides, Employee’s estate shall be entitled to receive any remaining
payments or benefits to the extent that Section 2 provides (and subject to the
other terms and conditions of this Agreement), unless and to the extent
Employee’s current or future beneficiary designation forms for those benefit
plans that utilize these forms otherwise provide. 

 

14.

Interpretation & Construction.

 

The headings of this Agreement are for convenience only and shall not affect the
interpretation or construction of this Agreement.  When used in this Agreement,
unless the context expressly requires the contrary, references to the singular
shall include the plural, and vice versa; references to “Sections” means the
sections and subsections of this Agreement; references to “including” means
“including, without limitation”; and references to the “parties” means the
Company and Employee and to a “party” means 



/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 10

either one of them.

 

1.

Entire Agreement.

 

This is the entire Agreement between Employee and the Company and supersedes all
prior understandings, whether oral or written, between the Company and Employee,
other than any confidentiality, trade secret or non-competition agreements with
Employee.  The Company has made no promises to Employee other than those in this
Agreement.

 

[Signatures are on the following page.]





/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 11

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO THIS AGREEMENT.

 

PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

Agreed:

James F. Underhill

 

 

/s/ James F. Underhill

 

   

 

 

Agreed:

MRC Global Inc.

 

 

/s/ Andrew R. Lane

 

Name: Andrew R. Lane

Title: CEO

     

 

Agreed:

McJunkin Red Man Corporation

 

 

/s/ Rory O’Byrne

 

Name: Rory O’Byrne

Title: SVP Human Resources

     

 





/s/ JFU

  Initials

--------------------------------------------------------------------------------

 

Separation Agreement and Complete Release

Page 11

County of Kanawha)

)

State of West Virginia)

 

 

On this 16th day of August, 2013,  before me, a Notary Public, personally
appeared James Underhill,  known to me to be the person described in and who
executed the foregoing document, and acknowledged that he executed the same as
his free act and deed.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year last above written.

 

 

/s/ Nancy G. Shaffer

Notary Public

 

My appointment expires:  June 16, 2019[Notary Seal]



/s/ JFU

  Initials

--------------------------------------------------------------------------------